DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2, 5-13, and 15-26 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad et al. (US 10214349), hereinafter Conrad; in view of Bach et al. (EP 2582279), hereinafter Bach (paragraph citations are to the translated description included with this action).
Regarding claim 1, Conrad teaches a cleaning system comprising: 
a vacuum cleaner (see Conrad col. 1 lines 15-39) comprising 
a dust collecting chamber (cyclone bin assembly 30), 
the vacuum cleaner capable of collecting foreign substances through centrifugal separation (cyclonic separation, see col. 17 lines 41-46); and 
a dust collecting station (20) capable of connecting with the vacuum cleaner and configured to remove the foreign substances collected in the dust collecting chamber, wherein the dust collecting station comprises: 
a seating portion (upper end with surface 104) comprising an opening configured to communicate with an inside of the dust collecting chamber (port 110), 
wherein the dust collecting chamber is configured to be seated on the seating portion in a case that the vacuum cleaner and the dust collecting station are connected (see Conrad fig. 9), 
a suction device configured to generate a suction airflow to discharge the foreign substances from the dust collecting chamber through the opening of the seating portion (suction source 220, see Conrad fig. 11), 
wherein a flow path is formed between the opening of the seating portion and the suction device in a case that the suction airflow is generated (see Conrad fig. 12), 
a collecting portion arranged between the opening of the seating portion and the suction device (interior volume 28, see Conrad fig. 12), 
the collecting portion being configured to collect the foreign substances from the dust collecting chamber through the opening of the seating portion (see Conrad fig. 12). 

However, Bach teaches a vacuum cleaner with a flow path having a bypass unit configured to selectively introduce air from outside the flow path into the flow path (bleed valve 30, see Bach figs. 1, 4, and 8). It would have been obvious to a person having ordinary skill in the art to incorporate the bypass unit of Bach into the cleaning system of Conrad, as doing so would prevent damage to the vacuum cleaner motor caused by overheating (see Bach paragraph [0009]).

Regarding claim 2, Conrad in view of Bach teaches the cleaning system of claim 1, wherein the dust collecting chamber comprises 
a dust collecting chamber body having a cylindrical shape (see Conrad fig. 14) and 
a dust collecting chamber door configured to open or close the dust collecting chamber body (32, see Conrad fig. 12), 
wherein the dust collecting chamber door is provided to be connected to the dust collecting chamber body through 
	a hinge mechanism (see fig. 12), 
wherein, in a case that the vacuum cleaner and the dust collecting station are not connected, the dust collecting chamber door is configured to maintain a closed position using a latch mechanism (door closure member 37', see Conrad fig. 23), and 
wherein, in the case that the vacuum cleaner and the dust collecting station are connected, the dust collecting station is configured to allow the dust collecting chamber door to be switched from the closed position to an open position via the latch mechanism of the dust collecting chamber (see Conrad fig. 17 or col. 18 lines 55-67).

claim 5, Conrad in view of Bach teaches the cleaning system of claim 1, wherein, in response to a vacuum pressure inside the flow path increasing to greater than or equal to a predetermined value, the bypass unit is configured to open a bypass flow path such that the air from outside the flow path is introduced into the flow path through the bypass flow path (pressure reaches predetermined value, see Bach paragraph [0011]; responds to pressure by opening to outside ambient pressure space 25, see Bach paragraph [0031] and fig. 4).

Regarding claim 6, Conrad in view of Bach teaches the cleaning system of claim 1, wherein the bypass unit comprises: 
a communication hole (auxiliary air opening 60, see Bach fig. 4), and 
a damper configured to selectively open or close the communication hole (closure element 50, see Bach fig. 4), 
wherein the air from the outside of the flow path passes through the communication hole in a case that the damper is in an open position (see Bach paragraph [0031]).

Regarding claim 7, Conrad in view of Bach teaches the cleaning system of claim 6, wherein, in response to a vacuum pressure inside the flow path increasing to greater than or equal to a predetermined value, the damper is configured to switch from a closed position to the open position (pressure reaches predetermined value, see Bach paragraph [0011]; responds to excessive vacuum pressure by opening to outside ambient pressure space 25, see Bach paragraph [0033] and fig. 4).

Regarding claim 8, Conrad in view of Bach teaches the cleaning system of claim 7, wherein the damper comprises a mass body configured to open or close the communication hole (body 50 is configured to open or close the hole, see Bach fig. 4).

Regarding claim 9, Conrad in view of Bach teaches the cleaning system of claim 8, wherein, in response to the vacuum pressure inside the flow path increasing to greater than or equal to the predetermined value, the mass body is configured to be moved by the vacuum pressure inside the flow path (closure element moved by vacuum pressure, see Bach paragraph [0033]).

Regarding claim 10, Conrad in view of Bach teaches the cleaning system of claim 8, wherein the damper further comprises an elastic member configured to elastically press the mass body toward the communication hole (elastic element 37, see Bach figs. 4 and 8).

Regarding claim 11, Conrad in view of Bach teaches the cleaning system of claim 8, wherein the damper is configured to move between the open position and the closed position with respect to the communication hole by a translational movement of the mass body (Embodiment wherein closure element 50 acts as a piston and undergoes a transitional movement, see Bach fig. 8).

Regarding claim 12, Conrad in view of Bach teaches the cleaning system of claim 6, wherein a bypass flow path is created between the damper and a portion of the flow path in a case that the damper is in the open position (secondary air flow 31 passes from primary flow path 15 and through secondary air opening 60 formerly blocked by closure element 50, see Bach fig. 1, fig. 4, and paragraph [0018]).

Regarding claim 13, Conrad in view of Bach teaches the cleaning system of claim 1, but does not explicitly teach that the bypass unit is arranged between the seating portion and the suction device.
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Regarding claim 15, Conrad in view of Bach teaches the cleaning system of claim 1, further comprising a flow path control device configured to selectively block a portion of the flow path (Conrad teaches the use of valves such as 640a-640c to manipulate the flow path of air in the vacuum source, see Conrad col. 34 lines 26-40 and figs. 29-31).

Regarding claim 16, Conrad teaches a dust collecting station capable of being connected to a dust collecting chamber of a vacuum cleaner to remove foreign substances collected in the dust collecting chamber, the dust collecting station comprising: 
a seating portion (upper end with surface 104) comprising an opening configured to communicate with an inside of the dust collecting chamber (port 110), 
wherein the dust collecting chamber is configured to be seated on the seating portion in a case that the vacuum cleaner and the dust collecting station are connected (see Conrad fig. 9); 

wherein a flow path is formed between the opening of the seating portion and the suction device when the suction airflow is generated (see Conrad fig. 12); 
a collecting portion arranged between the opening of the seating portion and the suction device (interior volume 28, see Conrad fig. 12), 
the collecting portion being configured to collect the foreign substances from the dust collecting chamber through the opening of the seating portion (see Conrad fig. 12).
Conrad does not teach that the dust collecting station includes a bypass unit configured to selectively introduce air from outside the flow path into the flow path.
However, Bach teaches a vacuum cleaner with a flow path having a bypass unit configured to selectively introduce air from outside the flow path into the flow path (bleed valve 30, see Bach figs. 1, 4, and 8). It would have been obvious to a person having ordinary skill in the art to incorporate the bypass unit of Bach into the cleaning system of Conrad, as doing so would prevent damage to the vacuum cleaner motor caused by overheating (see Bach paragraph [0009]).

Regarding claim 17, Conrad in view of Bach teaches the dust collecting station of claim 16, wherein, in response to a vacuum pressure inside the flow path increasing to greater than or equal to a predetermined value, the bypass unit is configured to open a bypass flow path (pressure reaches predetermined value, see Bach paragraph [0011]; responds to pressure by opening to outside ambient pressure space 25, see Bach paragraph [0031] and fig. 4).

claim 18, Conrad in view of Bach teaches the dust collecting station of claim 16, wherein the bypass unit comprises: 
a communication hole (auxiliary air opening 60, see Bach fig. 4), and 
a damper configured to selectively open or close the communication hole (closure element 50, see Bach fig. 4), 
wherein the air from the outside of the flow path passes through the communication hole in a case that the damper is in an open position (see Bach paragraph [0031]).

Regarding claim 19, Conrad in view of Bach teaches the dust collecting station of claim 18, wherein, in response to a vacuum pressure inside the flow path increasing to greater than or equal to a predetermined value, the damper is configured to open the communication hole (pressure reaches predetermined value, see Bach paragraph [0011]; responds to excessive vacuum pressure by opening to outside ambient pressure space 25, see Bach paragraph [0033] and fig. 4).

Regarding claim 20, Conrad in view of Bach teaches the dust collecting station of claim 18, wherein the damper comprises a mass body configured to open or close the communication hole (body 50 is configured to open or close the hole, see Bach fig. 4).

Regarding claim 21, Conrad in view of Bach teaches the dust collecting station of claim 20, wherein the damper further comprises an elastic member configured to elastically press the mass body toward the communication hole (elastic element 37, see Bach figs. 4 and 8).

Regarding claim 22, Conrad in view of Bach teaches the dust collecting station of claim 20, wherein the damper is configured to move between the open position and the closed position with 

Regarding claim 23, Conrad in view of Bach teaches the dust collecting station of claim 18, wherein a bypass flow path is created between the damper and a portion of the flow path in a case that the damper is in the open position (secondary air flow 31 passes from primary flow path 15 and through secondary air opening 60 formerly blocked by closure element 50, see Bach fig. 1, fig. 4, and paragraph [0018]).

Regarding claim 24, Conrad in view of Bach teaches the dust collecting station of claim 20, wherein, in response to a vacuum pressure inside the flow path increasing to greater than or equal to a predetermined value, the mass body is configured to be moved by the vacuum pressure inside the flow path (closure element moved by vacuum pressure, see Bach paragraph [0033]).

Regarding claim 25, Conrad in view of Bach teaches the dust collecting station of claim 24, but does not explicitly teach that the bypass unit is arranged between the seating portion and the suction device. However, Bach teaches that the bypass unit should be arranged after the collecting portion and relative to the suction device such that an increase in vacuum pressure on the inlet side of the suction device would open the bypass, see Bach fig. 1. It would have been an obvious matter of a design choice to a person having ordinary skill in the art to place the bypass unit between the seating portion and suction device rather than parallel to the suction device as taught by Bach because such a modification represents the rearrangement of parts without modifying the operation of the device. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Regarding claim 26, Conrad in view of Bach teaches the dust collecting station of claim 17, wherein, in response to opening the bypass flow path, the bypass unit is configured to allow the air outside the flow path to be introduced into the flow path through the bypass flow path via the bypass unit (secondary valve 30 responds to pressure by opening to outside ambient pressure space 25, introducing outside air into flow path, see Bach paragraph [0031] and fig. 4).


Claims 3-4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad in view of Bach as applied to claim 1 above, and further in view of Nam et al. (US PGPUB 2017/0332860), hereinafter Nam.
Regarding claim 3, Conrad in view of Bach teaches the cleaning system of claim 2, wherein the dust collecting chamber further comprises: 
a first dust collecting portion formed along an inner circumferential surface of the dust collecting chamber body, and a second dust collecting portion formed in the first dust collecting portion to be partitioned from the first dust collecting portion (dirt collection region 38 and base of cyclone 31 capable of collecting dirt, see Conrad fig. 29), and 
wherein the dust collecting chamber door is configured to simultaneously open or close the first dust collecting portion and the second dust collecting portion (see Conrad fig. 30).
Conrad and Bach do not teach that the second dust collecting portion is formed in the center of the first. 

It would have been obvious to a person having ordinary skill in the art to combine the cleaner of Nam with the system of Conrad and Bach, as doing so represents the simple substitution of one known element for another with predictable results.

Regarding claim 4, Conrad in view of Bach and Nam teaches the cleaning system of claim 3, wherein the seating portion is configured such that the suction airflow is simultaneously supplied to both the first dust collecting portion and the second dust collecting portion in a case that the dust collecting chamber door is in the open position (open base exposes both dust collecting portions to suction airflow, see Conrad fig. 12).

Regarding claim 14, Conrad in view of Bach teaches the cleaning system of claim 1, but does not teach that a body of the dust collecting chamber includes a transparent material.
However, Nam teaches a vacuum cleaner having a dust collecting chamber (first body 10, see Nam fig. 1) and that the dust collecting chamber may be partially or entirely transparent or translucent (see Nam paragraph [0063]). It would have been obvious to a person having ordinary skill in the art to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Gagnon et al. (US PGPub 2018/0078107), Cerneki et al. (CN 105708389), Mantyla et al. (US 9271618), Ota (US 9192272), Kuhe et al. (US 8984708), Kim et al. (US PGPub 2008/0201895), and Murphy (US PGPub 2007/0294858) teach docking stations for vacuum cleaners; and Suzuki et al. (US 5216778) teaches a vacuum cleaner with a bypass valve.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723